DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 6/27/2022 has been received and considered. In the response, Applicant amended claims 1, 8, 9 and 10 and cancelled claim 7. Therefore, claims 1 – 6 and 8 - 10 are pending. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendment has overcome the prior art rejection. More specifically, Melgosa does not teach the first control function includes: a function of controlling operation of a second reference object that contains the first reference object and has a shape similar to the first reference object; and a function of repeatedly enlarging and reducing the enlarging and reducing object between the state of being contained in the first reference object and a state of containing the first reference object and the second reference object; a second control function of displaying a game image that is an image of a game space including the first reference object and the enlarging and reducing object on a display unit, wherein the second control function includes a function of displaying a game image that is an image of a game space including the first reference object, the second reference object, and the enlarging and reducing object on the display unit; and wherein the decision function includes a function of deciding, as the arrival location, a position in a game space included in a display region of the second reference object excluding the display region of the first reference object in the game image in a case of a state where the enlarging and reducing object is contained in the second reference object and contains the first reference object. Therefore, claims 1 – 6 and 8 – 10 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715